HARRIS, J.
The defendant did not appeal from a final decree. The defendant in his notice of appeal specifically states that he appeals from the “order sustaining said demurrer and from every part thereof.” The order sustaining the demurrer did not, even in effect, determine the suit, for the suit was still pending after the ruling on the demurrer; and, indeed for aught that appears in the record presented to us it may be that the suit is now pending in the Circuit Court. The appeal was premature. The defendant can have a review of the order on the demurrer by appealing from the final decree, but he could not appeal directly from the order before the rendition of a final decree. On the authority of the following precedents the appeal must be and it is *142dismissed: Giant Powder Co. v. Oregon Western Ry. Co., 54 Or. 325 (101 Pac. 209, 103 Pac. 501); Rockwood v. Grout, 55 Or. 389 (106 Pac. 789); Lecher v. St. Johns, 74 Or. 558, 560 (146 Pac. 87); Birkemeier v. Milwaukie, 76 Or. 143, 150 (147 Pac. 545); Salem Kings Products Co. v. La Follette, 100 Or. 11, 19 (196 Pac. 416). Appeal Dismissed.
McBride, C. J., and Burnett and Band, JJ., concur.